Citation Nr: 1700473	
Decision Date: 01/09/17    Archive Date: 01/18/17

DOCKET NO.  15-46 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to an effective date earlier than November 17, 2014 for the grant of service connection tinnitus.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from March 1960 to June 1962; the DD Form 214 showed a total of 2 years and 2 months active service at that time.  He also had active military service from October 1963 to September 1980.  

This matter comes before the Board of Veterans' Appeals (Board) from a March 2015 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire, which, in pertinent part, granted service connection for tinnitus and assigned a 10 percent rating, effective November 17, 2014.  

A review of the claims reveals that after certification of the appeal to the Board, additional medical evidence was associated with the claims file.  The RO has not reviewed the newly added records, nor has the Veteran waived initial RO consideration of this evidence.  Nonetheless, the Board reviewed the newly added medical evidence and finds that it does not materially affect the Veteran's appeal.  Although the records include the report of a December 2016 VA examination, the evidence is not relevant to the appellant's effective date claim.  As the newly added evidence will not change the outcome of the Veteran's appeal, the Board finds that adjudication may proceed without prejudice to the Veteran.


FINDING OF FACT

The Veteran's claim of service connection for tinnitus was received on November 17, 2014.


CONCLUSION OF LAW

The criteria for an effective date earlier than November 17, 2014 for the grant of service connection for tinnitus have not been met. 38 U.S.C.A. §§ 5110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.155, 3.400 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Clams Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  

With respect to the earlier effective date claim, Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA as to the earlier effective date claim.  

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

VA obtained the Veteran's service treatment records, pertinent service personnel records, and relevant post-service medical records.  In addition, the Veteran was afforded a VA examination.  Therefore, VA's duty to assist the Veteran has been satisfied.  

There is no other reported relevant evidence that remains outstanding.  Further assistance is unlikely to assist the Veteran in substantiating his claim of entitlement to an earlier effective date.

Legal Criteria

Generally, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110 (a); 38 C.F.R. § 3.400.

VA amended its adjudication regulations on March 24, 2015 to require that all claims governed by VA's adjudication regulations be filed on standard forms prescribed by the Secretary, regardless of the type of claim or posture in which the claim arises.  See 79 Fed. Reg. 57660 (Sept. 25, 2014).  The amendments, however, are only effective for claims and appeals filed on or after March 24, 2015.  As the appeal in this case was filed prior to that date, the amendments are not applicable in this instance and the regulations in effect prior to March 24, 2015 will be applied in this case.

Under the old regulations, any communication or action, indicating intent to apply for one or more benefits under laws administered by VA, from a veteran or his representative, may be considered an informal claim. Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155 (a) (in effect prior to March 24, 2015).

Factual Background and Analysis

The Veteran asserts that an effective date prior to November 17, 2014 is warranted for the grant of service connection for tinnitus.  While he does not provide a specific date for which service connection should be granted, he contends that the finding that there was no tinnitus during an October 2011 VA examination was in error, therefore, an earlier effective date is warranted.  In support of his claim, the appellant provided private treatment records demonstrating buzzing and ringing in the ears prior to 2014.

Historically, the Veteran's claim of service connection for tinnitus was received on November 17, 2014.  As noted herein, service connection for tinnitus was granted by a March 2015 rating decision, which assigned an effective date of November 17, 2014, the date the claim of service connection for tinnitus was received.  The record contains no earlier statements that could be construed an informal claim.  Moreover, a prior June 2011 claim clearly was limited to the issue of hearing loss.  Indeed, there was no reference to ringing in the ears made at that time.

After careful consideration of the evidence, to include written communications from the Veteran, the Board finds that there is no basis for an effective date prior to November 17, 2014 for the grant of service connection for tinnitus.  Again, the service connection claim was received on November 17, 2014.  Neither the Veteran nor his representative submitted any written correspondence which could be construed as a formal or informal claim of entitlement to service connection for tinnitus prior to the above-referenced date.  Indeed, the medical evidence submitted by the appellant demonstrates that tinnitus has been present since approximately 2006.  Notwithstanding, there is no indication that the Veteran filed a claim of service connection for tinnitus at that time.  Further, an appropriate effective date is based on the later of the date of claim and the date entitlement arose.  Thus, the appropriate effective date for the grant of service connection for tinnitus is November 17, 2014, the date the claim was received. 

The Board acknowledges the appellant's reports regarding the findings in the October 2011 VA examination report.  Notwithstanding, the examination was provided in conjunction with the appellant's claim of service connection for hearing loss, which was received on June 3, 2011.  Again, the claim of service connection for hearing loss did not include or mention tinnitus or any symptoms related to the disability.  

While the Board is sympathetic to the Veteran's claim, there is simply no authority in law which would permit a grant of an earlier effective date.  Therefore, the Board finds that an effective date prior to November 17, 2014, for the award of service connection for tinnitus is not warranted.






ORDER

Entitlement to an effective date earlier than November 17, 2014 for the grant of service connection tinnitus is denied.




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


